DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims  allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken alone or in combination does not explicitly disclose, teach, or suggest the limitations of where based on particular driving environment information, a “third emergency vehicle control plan includes making the autonomous driving vehicle stop at the current location and unlocking a door after the autonomous driving vehicle stops, regardless of the destination”, in combination with the other structural elements and steps as recited in claim 1. See also the allowable subject matter indicated in the Non-Final Rejection of 13 April 2021 for further reference regarding independent claims 6 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY K LUU whose telephone number is (571)272-3483. The examiner can normally be reached M-F: 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.L./Examiner, Art Unit 3669                                                                                                                                                                                                        

/JOHN OLSZEWSKI/Supervisory Patent Examiner, Art Unit 3669